Citation Nr: 0308360	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  02-03 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel





INTRODUCTION

The veteran served on active duty from October 1973 to August 
1976.

This matter comes before the Board on appeal from an April 
2000 rating decision by the RO that, in part, denied a claim 
of entitlement to service connection for PTSD. 

In November 2002, the Board granted an application to reopen 
a claim of service connection for PTSD and undertook 
additional development pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  Given that the Board is 
granting the full benefit sought on appeal - entitlement to 
service connection for PTSD - the Board finds that there is 
no prejudice in not notifying the veteran of the evidence 
received.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903 (2002)).  (The evidence will 
be summarized below.)  


FINDING OF FACT

The veteran has PTSD that is attributable to an in-service 
event.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to award service connection for PTSD, there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual existence 
absent clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (as amended by 64 
Fed. Reg. 32,807-32,808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

If the claimant did not engage in combat with the enemy, or 
the veteran in fact did engage in combat with the enemy, but 
the claimed stressor is not related to such combat, then the 
claimant's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board also notes that the regulation governing PTSD 
claims was amended during the pendency of the appeal.  The 
amendment became effective March 7, 2002.  See Post-Traumatic 
Stress Disorder Claims Based on Personal Assault, 67 Fed. 
Reg. 10,330, 10,332 (Mar. 7, 2002) (to be codified as amended 
at 38 C.F.R. § 3.304(f)).  This amendment addresses the type 
of evidence that may be considered relevant in corroborating 
the occurrence of a stressor in claims of service connection 
for PTSD resulting from personal assault.  In this case, 
because the veteran is not claiming that PTSD is due to 
personal assault, further corroborating evidence is not 
needed and this amendment does not substantively affect the 
veteran's claim.

In the veteran's case, he contends that he has PTSD as a 
result of a stressor he experienced during service.  Based on 
a review of the evidence, the Board finds that service 
connection for PTSD is warranted.  

The evidence of record contains an opinion from an April 2003 
VA examiner that the veteran had PTSD based on an incident in 
June 1975 in service, at which time the veteran was injured 
in an explosion of a propellant charge of an 88-mm white 
phosphorous mortar shell.  The examiner opined that the 
veteran had experienced a traumatic incident and suffered 
serious psychological and physical injury to the eyes and 
other parts of the body.  At the April 2003 VA examination, 
the veteran described the June 1975 explosion in service and 
noted that he had sustained multiple superficial puncture 
wounds to the right arm, forearm, face, neck, and left upper 
eyelid with abrasion of the cornea.  

Because the veteran does not assert that his in-service 
stressor is combat related and service records do not 
indicate he actually served in combat, its occurrence must be 
corroborated by credible supporting evidence.  In that 
regard, the veteran's service medical records do confirm 
that, in June 1975, he was injured in an explosion of a 
propellant charge of an 88-mm white phosphorus mortar shell.  
He sustained multiple superficial puncture wounds to the 
right arm, forearm, face, neck, and left upper eyelid with 
abrasion of the cornea.  The Board consequently finds that 
the veteran's service medical records corroborate the 
veteran's report of an in-service stressor involving the 
mortar shell explosion and subsequent injury.  In other 
words, there is independent evidence of the occurrence of a 
stressful event, and the evidence corroborates the veteran's 
personal exposure.

In summary, the veteran has met the three requirements 
necessary to establish service connection for PTSD.  He has a 
diagnosis of PTSD, his in-service stressor has have been 
corroborated by credible supporting evidence, and a medical 
professional has provided the necessary nexus between the 
current diagnosis of PTSD and the veteran's alleged stressor.  
Therefore, the requirements of 38 C.F.R. § 3.304(f) (2002) 
have been met, and, a grant of service connection is 
warranted.

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  It is the Board's 
conclusion that the new law does not preclude the Board from 
proceeding at this time to a final adjudication of the 
veteran's claim of service connection for PTSD.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case, especially in light of 
the decision to grant the benefit sought-service connection 
for PTSD.  Consequently, adjudication of this appeal without 
referral to the RO for additional consideration under the new 
law poses no risk of prejudice to the veteran.  See, e.g., 
Bernard, supra.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

